DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Thunander (US 2,806,122).
With respect to the limitations of claim 11, Thunander teaches a cooktop appliance (Figs 1-4, electric heating unit 10, Col 2), comprising: a heating element (tubular sheathed heater 14, Col 2) defining a heating zone; and a sensor support assembly (Figs 3, 4, insulating block 50, cover 79, Col 4) positioned within the heating zone of the heating element, the sensor support assembly comprising a shroud cover (Fig 4, tubular portion 19, Col 2, enclosing shroud 50), and a thermostat (temperature-responsive device 12, Col 3) mounted to the shroud cover, the thermostat comprising a base (Figs 3, 4, guide member 66, Col 4) and a top cap (cup-shaped heat shield 38, Col 3) held against the base, the base defining a central opening (opening for tubular wall 40, Col 3) and the top cap (38) extending across and closing the base (66), the top cap (38) being positioned above the shroud cover (19) and spaced apart therefrom, a vertical air gap is defined between the top cap and the shroud cover (see figure 3, air gap between 19 and 38).
With respect to the limitations of claims 12, 13, 14, 15 and 16, Thunander teaches the thermostat further comprises a support flange (Fig 4, inwardly extending tabs 77, Col 4) held on the base (49) apart from the top cap (38), and the shroud cover (19) is joined to the thermostat at the support flange; the support flange (77) is positioned below a top surface of the heating element (14); the support flange (77) is positioned below the vertical air gap (see figures 3, 4); further comprising a heat transfer disk joined to the thermostat at the top cap, the heat transfer disk (disc 44, Col 3) positioned concentrically with a center of the heating element (14); the sensor support assembly further comprises a spring bracket (helical spring 57, cup-shaped washer 58, Col 4) mounted to the thermostat below the shroud cover (19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Thunander (US 2,806,122) in view of Callahan (US 8,723,085).
With respect to the limitations of claim 1, Thunander teaches an electric resistance heating coil assembly (Figs 1-4, electric heating unit 10, Col 2) comprising: a spiral wound sheathed eating element having a first coil section (tubular sheathed heater 14, Col 2); a thermostat (temperature-responsive device 12, Col 3) comprising a base (Figs 3, 4, guide member 66, Col 4) and a top cap held against the base (cup-shaped heat shield 38, Col 3), the base defining a central opening (opening for tubular wall 40, Col 3) and the top cap (38) extending across and closing the base (66), the thermostat being spring loaded (second spring 59, Col 3) such that a distal end of the thermostat is urged away from a top surface (Fig 3, flat top surface 16, Col 2) of the spiral wound sheathed heating element (14); and a shroud cover (Fig 4, tubular portion 19, Col 2, enclosing shroud 50) mounted to the thermostat below the top cap (38), the shroud cover being spaced apart from the top cap, a vertical air gap is defined between the top cap and the shroud cover (see figure 3, air gap between 19 and 38).
Thunander discloses the claimed invention except for the spiral wound sheathed heating element having a second coil section; the thermostat being connected in series between the first and second coil sections of the spiral wound sheathed heating element.
However, Callahan discloses the spiral wound sheathed heating element (Figs 1, 3, 4, heating element 1, Col 2) having a second coil section (Figs 3, 4, non-cycling resistive heating wire 12, Col 3); the thermostat (Figs 3, 4, thermostat switch 8, Col 3) being connected in series between the first and second coil sections of the spiral wound sheathed heating element (Col 3, Lines 30-50) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric heating coil assembly of Thunander having a spiral wound sheathed heating element with a resistive coil and thermostat with the spiral wound sheathed heating element having a second coil section; the thermostat being connected in series between the first and second coil sections of the spiral wound sheathed heating element of Callahan for the purpose of providing a known dual heating wire configuration that allows the electric heating coil to be maintained at relatively low temperatures and reduces the frequency of cycling on-off by the cycling resistive heating wire (Col 3, Lines 30-42).
With respect to the limitations of claim 11, Thunander teaches a cooktop appliance (Figs 1-4, electric heating unit 10, Col 2), comprising: a heating element (tubular sheathed heater 14, Col 2) defining a heating zone; and a sensor support assembly (Figs 3, 4, insulating block 50, cover 79, Col 4) positioned within the heating zone of the heating element, the sensor support assembly comprising a shroud cover (Fig 4, tubular portion 19, Col 2, enclosing shroud 50), and a thermostat (temperature-responsive device 12, Col 3) mounted to the shroud cover, the thermostat comprising a base (Figs 3, 4, guide member 49, Col 3) and a top cap (cup-shaped heat shield 38, Col 3) held on the base, the top cap (38) being positioned above the shroud cover (19) and spaced apart therefrom, a vertical air gap is defined between the top cap and the shroud cover (see figure 3, air gap between 19 and 38).
With respect to the limitations of claims 2, 3, 4, 5 and 6, Thunander teaches the thermostat further comprises a support flange (Fig 4, inwardly extending tabs 77, Col 4) held on the base (49) apart from the top cap (38), and the shroud cover (19) is joined to the thermostat at the support flange; the support flange (77) is positioned below a top surface of the spiral wound sheathed heating element (14); the support flange (77) is positioned below the vertical air gap (see figures 3, 4); further comprising a heat transfer disk joined to the thermostat at the top cap, the heat transfer disk (disc 44, Col 3) positioned concentrically with a center of the spiral wound sheathed heating element (14); further comprising a spring bracket (helical spring 57, cup-shaped washer 58, Col 4) mounted to the thermostat below the shroud cover (19).

Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Thunander (US 2,806,122) in view of Callahan (US 8,723,085) as applied to claims 1 and 2, further Bowling (US 4,241,289).
With respect to the limitations of claims 7, 8 and 9, Thunander teaches the support flange (19) comprises a first material, and the top cap (38) comprises a second material (Col 3, Lines 20-25, brass, copper, aluminum) distinct from the first material; the first material is steel, and the second material is aluminum, copper, a copper alloy, or an aluminum alloy (Col 3, Lines 20-25); further comprising a heat transfer disk (44) joined to the thermostat at the top cap, the heat transfer disk comprising the second material (Col 3, Lines 20-35, metal having good heat conducting properties).  Thunander in view of Callahan discloses the claimed invention except for the first material is steel.
However, Bowling discloses the first material is steel (Fig 2, Col 3, Lines 30-35, stainless steel metal) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric heating coil assembly of Thunander in view of Callahan having a support flange made from a first material silent to the type material with the first material is steel of Bowling for the purpose of using a known steel material that minimizes the adverse effect of heat adsorption and conduction on the performance of the heat sensor (Col 3, Lines 30-35).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Thunander (US 2,806,122) in view of Callahan (US 8,723,085) and Bowling (US 4,241,289) as applied to claims 1, 2, 7 and 9, further in view of Xu (CN203564085).  An English machine translation of Xu (CN203564085) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 10, Thunander discloses the heat transfer disc attached to the top cap.  Thunander in view of Callahan and Bowling discloses the claimed invention except for the heat transfer disk is friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded to the top cap.  However, Xu discloses the heat transfer disc welded to the top cap (Abstract, 0006, a heating disc and a cup body lower cover are welded together) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric resistance heating coil assembly of Thunander in view of Callahan and Bowling having a heat transfer disc attached to the top cap with the heat transfer disc welded to the top cap of Xu for the purpose of using a known welding technique for securely attaching the heat transfer disc welded to the top cap.
Thunander in view of Callahan, Bowling and Xu discloses the claimed invention except for the welding is friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the welding be friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable welding technique involves only routine skill in the art (see MPEP 2144.04).

Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Thunander (US 2,806,122) as applied to claims 11 and 12, further Bowling (US 4,241,289).
With respect to the limitations of claims 17, 18 and 19, Thunander teaches the support flange (19) comprises a first material, and the top cap (38) comprises a second material (Col 3, Lines 20-25, brass, copper, aluminum) distinct from the first material; the first material is steel, and the second material is aluminum, copper, a copper alloy, or an aluminum alloy (Col 3, Lines 20-25); further comprising a heat transfer disk (44) joined to the thermostat at the top cap, the heat transfer disk comprising the second material (Col 3, Lines 20-35, metal having good heat conducting properties).  Thunander discloses the claimed invention except for the first material is steel.
However, Bowling discloses the first material is steel (Fig 2, Col 3, Lines 30-35, stainless steel metal) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric heating coil assembly of Thunander having a support flange made from a first material silent to the type material with the first material is steel of Bowling for the purpose of using a known steel material that minimizes the adverse effect of heat adsorption and conduction on the performance of the heat sensor (Col 3, Lines 30-35).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Thunander (US 2,806,122) in view of Bowling (US 4,241,289) as applied to claims 11, 12, 17 and 19, further in view of Xu (CN203564085).  
With respect to the limitations of claim 20, Thunander discloses the heat transfer disc attached to the top cap.  Thunander in view of Bowling discloses the claimed invention except for the heat transfer disk is friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded to the top cap.  However, Xu discloses the heat transfer disc welded to the top cap (Abstract, 0006, a heating disc and a cup body lower cover are welded together) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electric resistance heating coil assembly of Thunander in view of Bowling having a heat transfer disc attached to the top cap with the heat transfer disc welded to the top cap of Xu for the purpose of using a known welding technique for securely attaching the heat transfer disc welded to the top cap.
Thunander in view of Bowling and Xu discloses the claimed invention except for the welding is friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the welding be friction welded, spot welded, seam welded, ultrasonic welded, or resistance welded, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable welding technique involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 1 and 11 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to the rejection of claims 11-16 under 35 U.S.C 102 (a)(1) as being anticipated by Thunander and claims 1-6 under 35 U.S.C. 103 as being obvious over Thunander in view of Callahan failing to disclose the amended claim limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thunander and Thunander in view of Callahan as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
11/8/2022